The opinion of the court was delivered by
Dawson, J.:
This is an original proceeding in which the plaintiffs ask for a writ of mandamus directing the defendants to give official attention to a matter concerning school-district boundaries appealed to them from a decision of the county superintendent.
A statement of facts will develop the legal question involved: A rural high-school district was organized in a con-' *479siderable extent of territory adjoining Topeka on the west and southwest. This territory comprised common-school district No. 53 and some ten other school districts. For some years past the inhabitants and electors of school district No. 53, which immediately adjoins Topeka on the west, have sent their children of suitable age and qualifications to the Topeka high school, pursuant to certain arrangements with the Topeka board of education. This arrangement was so generally satisfactory to the electors of district No. 53 that upon the organization of the new rural high school over their opposition they petitioned the county superintendent to detach their territory from the new rural high-school district in order that it might be attached to the Topeka city district for school purposes. Shortly thereafter, and under another statute, the board of education annexed the territory to Topeka for school purposes. The county superintendent declined to act on the petition for detachment on the assumption that she had no jurisdiction. On the same ground — and on no other — the defendant board of county commissioners likewise has declined to act.
The plaintiffs are interested patrons and taxpayers of the affected territory. They cite the statute:
“The county superintendent of public instruction shall have authority to transfer territory from any rural high-school district to any adjoining rural high-school district or to any school district in which a four-year accredited high school is maintained, . . . and an appeal from the action of the county superintendent to the county commissioners ma^ be taken in the manner provided by law for an appeal in the alteration of school-district boundaries.” (Laws 1917, eh. 284, § 6.)
The sole question is whether the school territory governed by the board of education of the city of Topeka is “any school district in which a four-year accredited high school is maintained” within the purview of the act of 1917. This board of education does maintain a high school of the requisite dignity —that is not the dispute. It is contended that the act does not intend that territory may be detached from a rural high-school district for the purpose of attaching it to the school territory of a city governed by a board of education; that it only means that it may be thus detached in order that it may be attached to some common-school district (maintaining the prescribed sort of high school) over which the county superintendent has general jurisdiction. This contention is accepted *480by the court as correct. The court holds that the county superintendent has no general j urisdiction over school territories ■ governed by boards of education, and the statute does not fairly indicate a legislative intention to extend or enlarge the jurisdiction of the county superintendent over school territories of the latter sort. This being true, the defendants properly declined to act, and the wfit must be denied.